IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                       NO. PD-0511-15



                         ALVIN PETER HENRY, JR. , Appellant

                                                v.

                                  THE STATE OF TEXAS

                      ORDER REGARDING REPRESENTATION
                              LAMAR COUNTY



                This order was delivered per curiam.

                                          ORDER


       Appellant was convicted of evading arrest in cause number 25589 in the 6th District Court

of Lamar County. Appellant was sentenced to confinement for 60 years. The court of appeals

affirmed the judgment of the trial court. Henry v. State, No. 06-14-00130-CR (Tex. App. —

Texarkana, delivered April 16, 2015). The Appellant’s Pro se petition for discretionary review was

granted by this Court on October 7, 2015. Appellant is entitled to representation before this Court

at this time.   See Article 1.051(a)(d)(2), V.A.C.C.P.     It appears that Appellant is without
                                                                                            HENRY -2

representation in this court. Accordingly, the trial court is ordered to determine if Appellant is

currently represented by counsel, and if so, to inform this court who represents Appellant. If

Appellant is not currently represented by counsel and desires counsel, the trial court must first

determine whether Appellant is indigent. If the trial court finds Appellant is indigent, that court shall

appoint an attorney to represent Appellant before this court in regard to PDR No. PD-00511-15, in

accord with the provisions of Articles 1.051 and 26.04, V.A.C.C.P. Any hearing conducted pursuant

to this order shall be held within 30 days of the date of this order. The trial court's order appointing

counsel, any findings of fact, affidavits, or transcription of the court reporter's notes and any other

supplementation of the record shall be returned to this court within 45 days of the date of this order.

IT IS SO ORDERED THIS THE 7th DAY OF OCTOBER, 2015

DO NOT PUBLISH